Title: To Benjamin Franklin from Michel-René Hilliard d’Auberteuil, 10 April 1782
From: Hilliard d’Auberteuil, Michel-René
To: Franklin, Benjamin


Monsieur
A Paris le 10e. Avril 1782
Je prends la liberté d’Envoyer à votre éxcellence la premiere épreuve de la 3e. partie de mes Essais d’après la permission que vous m’en avez donnée et la promesse que vous avez bien voulu me faire de m’avertir des erreurs involontaires dans les quelles je pourrais tomber.
J’ai lu avec autant de plaisir que d’attention et de respect, la collection de vos memoires politiques. Heureux les Americains d’avoir trouvé tant de lumieres, de zêle et de vertus dans un seul de leurs concitoyens!
Recevez je vous prie les temoignages de ma reconnaissance pour toutes les bontés que vous m’accordez.
Je suis avec une profonde veneration de votre Excellence Le très humble & trés Obéissant serviteur
D’auberteuilRue st. Louis au Marais
P.S. Je prie V. E. de renvoyer l’Epreuve le plus tot possible
 
Notation: D’auberteuil paris 10. avril 1782.
